DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102a1 as being anticipated by Nakamura (US-9234555).
	Regarding claim 1, Nakamura discloses a base plate (20); a support column (22) protruding from the base plate (figs 1-3 and 5); and a coil spring (10) coupled to the support column (figs 1 and 5), wherein a lower end of the coil spring (10) is fitted into a coupling groove (at or near 24/25 or groove D) which is formed on an outer peripheral surface of the support column (22) at a position having a predetermined height from the base plate (figs 1-3 and 5).
Regarding claim 2, Nakamura discloses wherein: the support column (22) includes a base column (21) having a large diameter (large-diameter portion 21) ranging from a lower end (at or near 
Regarding claim 3, Nakamura discloses at least one separation prevention ring (locking portion 33) installed in the coupling groove (figs 3c-3e) and having an outer periphery having a diameter larger than a diameter of the support column (22, fig 3), wherein the separation prevention ring (33) is supported by the sill portion (21, fig 3c) or the coupling ring (31 at least at or by 32) to prevent a lower end of the coil spring (10) from being separated from the coupling groove (figs 3e and 4).
Regarding claim 5, Nakamura discloses a clearance adjustment ring (30/32/33 or in an alternative interpretation, 40) fitted into a lower end (12) of the coil spring (10), wherein the clearance adjustment ring (at least portion 33 or in an alternative interpretation, 40) is fitted into the coupling groove (24, fig 3d or in an alternative interpretation, fig 5, 40 in 24,) in a state in which the clearance adjustment ring (30/32/33 or in an alternative interpretation 40) is fitted to the lower end of the coil spring (10, fig 3d or in an alternative interpretation, fig 5, 40).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657